Citation Nr: 0615291	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for basal cell carcinoma 
of the face.  

2.	Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

3.	Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decisions of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Initially a 10 percent rating was assigned for 
the depressive disorder.  The rating was subsequently 
increased to 30 percent for the entire appeal period.  Thus, 
the claim for an initial rating in excess of 30 percent is 
for review.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of service connection for basal cell carcinoma of 
the face and of an increased evaluation for degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
currently manifested by depression and anxiety, with some 
feelings of hopelessness and periods of irritability.  

2.  The psychiatric disorder does not show a flattened 
affect, circumstantial speech, frequent panic attacks, memory 
impairment, or other elements of a higher rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2003, and March 2003 the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim an increased evaluation and any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 30 percent rating is warranted for major depression with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9434 (2005).  

As noted, the appeal as to this issue flows from the initial 
grant of service connection and assignment of a 10 percent 
rating.  Subsequently a 30 percent rating was assigned 
effective the date of claim.  Thus, the initial rating for 
the entire period is at issue and subject to "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

An examination was conducted by VA in May 2003.  At that 
time, the veteran's history of having checked into Walter 
Reed Medical Center for complaints of depression and 
compulsive gambling during service in 1998 and of being 
hospitalized at Womack Army Medical Center following an 
overdose and suicidal attempt in 2001 were reported.  He was 
diagnosed as having major depression, single episode.  He 
remained in outpatient psychiatric treatment until his 
discharge from service in December 2002.  

He left service with a six-month supply of medication for his 
depression, which helped him sleep and decreased his mood 
swings.  Subjective complaints included inferiority feelings, 
chronic fatigue, and difficulty getting along with people.  
He felt anxious most of the time.  He did not report panic 
attacks or obsessive or ritualistic behavior that interfered 
with his routine activities.  He felt depressed about two-
thirds of the time, but denied crying spells.  He stated that 
he had occasional suicidal thoughts, but denied any current 
plans or intentions of harming himself.  He had a history of 
one suicide attempt in the past.  He felt hopeless about his 
future, off and on.  He experienced reduced interests and 
stated that he slept about six hours per night.  He 
complained of feeling tired during the day.  He reported 
excessive irritability.  He denied homicidal ideation.  He 
also denied violent or assaultive behavior or impaired 
impulse control.  Hallucinations and delusions were denied.  
He stated that he had no close friends, but mainly stayed 
with his family.  

On objective examination, the veteran was well groomed and 
his hygiene was adequate.  He was able to maintain the basic 
activities of daily living.  He was alert and oriented to 
person, place and time.  Memory appeared to be unimpaired.  
Attention, concentration and abstract thinking were adequate.  
Judgement was also adequate.  He was cooperative and 
responsive.  Rate and flow of speech were within normal 
limits.  There were no irrelevant, illogical or obscure 
speech patterns.  Affect was restricted in range.  There was 
no impairment of thought processes or communication.  The 
diagnosis was major depressive disorder, single episode.  

VA outpatient treatment records, dated through February 2004, 
show that the veteran received outpatient therapy for 
treatment of his depressive disorder.  When last evaluated 
for his back disability, it was noted that he was being 
followed for treatment of his depression.  

The veteran's service-connected psychiatric disorder is 
currently manifested by depression and anxiety, with some 
feelings of hopelessness and periods of irritability.  
However, for a rating in excess of his current 30 percent 
evaluation, he would have to manifest such symptoms such as a 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking;; and difficulty in establishing and 
maintaining effective work and social relationships.  While 
he has manifested some disturbances of motivation and mood, 
these are the only symptoms that meet the criteria for a 50 
percent evaluation under the regulations that have been set 
forth above.  Under these circumstances, the Board does not 
find that a rating in excess of the current 30 percent is 
warranted for any of the time period at issue.  


ORDER

An initial rating in excess of 30 percent for depressive 
disorder is denied.  


REMAND

The veteran is seeking service connection for basil cell 
carcinoma which he stated was first noted at a private 
facility in February 2003, less than one year after his 
separation from service.  He reported that this treatment was 
conducted at the Lewis Gale Dermatology Clinic.  Records from 
this facility for this reported treatment have not been 
obtained.  Records were requested for 1997 and 2003.  Records 
dated in 1997 showing treatment of a back disorder were 
received.  It seems indicated that these are from the 
"hospital" and that skin cancer treatment may have been in 
the "clinic."  In any event, it needs to be ascertained 
whether there are medical or at least administrative records 
showing February 2003 treatment.  If not, a positive response 
that there are no records should be obtained.

Regarding the veteran's claim for an increased rating for his 
low back disorder, it is noted that in December 2003 he 
underwent surgery for disc disease of the low back.  He has 
been assigned a temporary total rating for a period of time 
and that is not at issue.  Rather, at issue is assignment of 
the initial rating in excess of 20 percent for the appeal 
period.  See Fenderson, supra.  He has not been afforded with 
a VA examination subsequent to the surgical procedure.  It is 
believed that a current examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any needed consent, the 
RO should obtain copies of all 
treatment that the veteran received at 
the Lewis Gale Dermatology Clinic for 
treatment reportedly rendered in 
February 2003.  If there are no medical 
or administrative records available 
showing admission to the clinic and 
what the treatment was for, that should 
be documented for the claims folder.  
It is noted that the 1997 records 
concerning back disability have been 
received from this facility and should 
not be requested again.

2.	The appellant should be scheduled for 
VA orthopedic and neurologic 
examinations to determine the current 
extent of his low back disorder.  The 
appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate 
by the examiner.  A thorough 
description of the appellant's service-
connected disorder should be provided 
and objective clinical findings 
concerning the severity of the 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any should be rendered.  
The examiner must then render an 
opinion concerning the effect of the 
appellant's service-connected 
disability on his ordinary activity and 
his ability to procure and maintain 
employment.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


